Per Curiam.
A petition for certification having been submitted to this Court, and the Court having considered the same,
It is hereupon Ordered that the petition for certification is granted (62 N. J. 87), and the matter is remanded to the Workmen's Compensation Division for further proceedings in accordance with the attached memorandum.
MEMORANDUM
The petitioner is granted leave to amend his petition to allege that the policy of Workmen’s Compensation insurance shall be deemed to include an all-states endorsement. The carrier may defend the petition as thus amended and may also defend with respect to all of the allegations made by the petitioner against the employer which defense by the carrier shall not estop it from maintaining its denial coverage. Upon the conclusion of these proceedings in the Division and the filing of a notice of appeal to the Appellate Division either party may apply to this Court to certify the appeal.
*546For remand — Chief Justice Weintraub and Justices Jacobs, Hall and Mountain and Judges Conford and Sullivan — 6.
Opposed — None.